department of the treasury internal_revenue_service commerce street mc 4920dal dallas tx release number release date date date uil code ein person to contact identification_number telephone number fax certified mail - return receipt requested last day for filing a petition with the tax_court date dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated october 20xx is revoked our adverse determination as to your exempt status was made for the following reasons you did not respond to our requests for information about your finances and activities necessary to complete the examination you have not demonstrated that you are organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 as such you failed to meet the requirements of sec_501 and sec_1 c -1 a in that you have not established that you were organized and operated exclusively for exempt purposes and that no part of your earnings inured to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment refer to the enclosed publication for additional information you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication sincerely yours swe pl isl eveste maria hooke director eo examinations a department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date date taxpayer_identification_number form 990-n tax_year s ended december 20xx person to contact employee id telephone fax acting manager's contact information employee id telephone response due_date days from the above date certified mail return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 c if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 c for the periods above after we issue the final adverse determination fetter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with rs appeais office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeais office enough time to consider your case for your protest to be valid it if you file a protest the auditing agent may ask you to catalog number 34809f letter rev must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely enclosures form 886-a form_6018 michelle henson for maria hooke director exempt_organizations examinations letter rev catalog number 34809f form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items scheaue number or exnibt tax identification_number last digits year period ended 20xx issue should the tax-exempt status of organization be revoked for knowingly failing to provide information necessary for the internal_revenue_service to confirm the organization’s tax- exempt status facts organization is incorporated in they are incorporated under a nonprofit public benefit corporation there was no group exemption number issued to the exempt_organization the organization was incorporated by the state of on december 20xx there is no record filed of a dissolution or termination of the organization on file with the state of incorporation filing_requirements the exempt_organization eo is current with the state of the first attempt to contact the organization was made on december 20xx using letter an information_document_request was included in the package mailed to the organization as well as a publication the agent did not receive a response to this letter on february 20xx agent reviewed the organization information per internet research and obtained the organizations contact information the agent called the organization and spoke with the ceo and information request the revenue_agent ra explained the examination process and what information was required to complete the examination the ra provided his contact information and mailing address to the ceo and the ceo stated that he would forward the information within weeks the ra mailed the initial contact information which consisted of the letter information_document_request and publication the ceo stated that he did not receive the initial contact letter on april 20xx the agent telephoned the ceo to confirm receipt of the letter that was mailed on february 20xx the ceo confirmed receipt of the initial contact information however the official did not believe the agent represented the irs and refused to send the requested information the ra explained that if he didn’t comply with the letter and send the requested information that the exempt status of the organization would be in jeopardy and can be revoked the ceo still refused to adhere to the information request the ra mailed a letter via certified mail which included letter information_document_request and publication on june 20xx the agent received the returned certified letter that was mailed to the organization’s official the official did not sign for the certified letter after receiving approval to conduct a field_examination on october 20xx the ra telephoned the organization’s official on october 20xx to inform him that an onsite examination of his catalog number 20810w page www irs gov form 886-a rev form 886-a date department of the treasury - internal_revenue_service sree number or exhibi name of taxpayer tax identification_number last digits year period ended 20xkx explanations of items records will be conducted at his location due to the lack of cooperation from the organization’s official to schedule a face to face examination and the inability for the ra to verify the organization’s exempt_purpose the ra is proposing revocation law sec_501 c of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or organization organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 of the internal_revenue_code provides in part every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 1959_1_cb_627 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt because the organization has not established that it is observing the conditions required for the continuation of an exempt status taxpayers’s position taxpayer will not respond to the information requests therefore the taxpayer position is not known at this time catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items schedule number hibit ore tax identification_number last digits year period ended 20xx government position sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not is required to file an annual information_return must submit additional information upon request by the internal_revenue_service for the purpose of inquiring in its exempt status and administering the provisions of subchapter_f chapter or subtitle a or the code sec_6033 and chapter of subtitle d of the code the information that the service requested is material to establish the organizations right to maintain its exempt status an organization to be qualified as an entity described in sec_501 c of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part of its net earning inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_6033-2 i of the regulation and revrul_59_95 1959-cb requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service the service has requested the organization to provide information for the purposes of inquiring into its exempt status the requested information was material in determining whether the organization continues to qualify for federal tax-exempt status under sec_501 c the service has given the organization adequate opportunities to provide the requested information and has advised the organization of the consequences for failing to provide the information the organization failed to respond to the service’s request for information knowing that such refusals to provide the requested information may result in the loss of its tax-exempt status by not providing the requested information the organization has failed to demonstrate that it is observing the conditions for continued exemption therefore the organization’s federal tax- exempt status under sec_501 c should be revoked effective january 20xx conclusion has not responded to repeated requests for financial information and information about the organization’s activities by not providing the requested information the organization has failed to establish that it is observing the conditions for continued exemption therefore the organizations federal tax-exempt status under sec_501 c should be revoked effective january 20xx catalog number 20810w page www irs gov form 886-a rev
